Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 17/047831 
    
        
            
                                
            
        
    

Parent Data17047831, filed 10/15/2020 is a national stage entry of PCT/US2019/027833, International Filing Date: 04/17/2019PCT/US2019/027833 Claims Priority from Provisional Application 62658886, filed 04/17/2018.



Election/Restrictions


Claims 1, 10, 24-37, 39, 43-45 are pending.  
Amendments filed on 03/12/2021 were entered.


DETAILED ACTION
	

REQUIREMENT FOR UNITY OF INVENTION


As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Currently, the following claim(s) are generic:  There are large numbers of species in claims.
Group I, claim 1 is drawn to: 
    PNG
    media_image1.png
    559
    630
    media_image1.png
    Greyscale


Group II, claim 10 is drawn to a method of promoting myelination in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of at least one agent that enhances and/or induces accumulation of 8, 9- unsaturated sterols in oligodendrocyte progenitor cells (OPCs) and enhances oligodendrocyte generation, the agent comprising a compound having the formula (1): 

    PNG
    media_image2.png
    374
    645
    media_image2.png
    Greyscale


Group III, Claims 24-36, are drawn to a method of treating a neurodegenerative disease or disorder in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of at least one agent that enhances and/or induces accumulation of 8,9-unsaturated sterols in oligodendrocyte progenitor cells (OPCs) and enhances oligodendrocyte generation, the agent comprising a compound having the formula (1): 
    PNG
    media_image3.png
    300
    622
    media_image3.png
    Greyscale
(c) R’ is either H or an acyl group, including sulphonyl group or phosphony1
group, or a group which comes together with the remaining part of the molecule forms an
ether. (claim 24).

Group IV, claims 37, 39, 43-45; Claim 37 is drawn to a method of treating a neurodegenerative disease or disorder in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound having the formula (V): 
    PNG
    media_image4.png
    255
    428
    media_image4.png
    Greyscale

or derivatives, analogs, or pharmaceutically acceptable salts thereof.  Other claims depend on claim . 
	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art so linked as to form a single general inventive concept."  

Tesar et al. WO 2018/022904, and Huber et al (NPL 4 pages), both IDS references teaches (IDS ref (dated 10/15/2020).   These references teach 8,9 unsaturated sterols which is considered obvious to one skilled in the art  .No unexpected results were disclosed. Tesar et al. (WO ‘904) teaches a method of promoting the generation of oligodendrocytes from oligodendrocyte precursor celis by enhancing their survival and/or maturation includes administering to the cell an effective amount of an agent that enhances and/or induces accumulation of delta- 8, 9-unsaturated sterol intermediates of the cholesterol biosynthesis pathway in the oligodendrocyte precursor celis.  See fig 6. (18/47).See the entire document especially claims 1, 31 and 48-51.
Claim 1 is drawn to a method of enhancing the generation of oligodendrocytes, the method comprising administering to oligodendrocyte precursor cells (OPCs) an agent that enhance and/or induces accumulation of A8, 9-unsaturated sterol intermediates of the cholesterol biosynthesis pathway in the OPCs.
Claim 34 is drawn to a method of treating a neurodegenerative disease or disorder in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of at least one agent that enhances and/or induces accumulation of A8,9-unsaturated sterol intermediates of the cholesterol biosynthesis pathway in oligodendrocyte progenitor cells (OPCs) and enhances oligodendrocyte generation. 
Claim 50 is drawn to treatment of various neurodegenerative diseases including Alzheimer’s, Parkinson and others. Claim 51 is drawn to treatment of myelin related disorder is multiple sclerosis. See Page 23/29 Figure 5K 
Claimed compound used for the treatment contains a known steroid with 2 additional methyl groups at 2 position. Both structures are drawn.

    PNG
    media_image5.png
    206
    284
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    196
    257
    media_image6.png
    Greyscale


The presently claimed composition of claim does not present a contribution over the prior art.  Prior art teaches the steroids for the same treatment as instantly claimed.  Additional of one or two methyl groups were considered obvious. No unexpected results were disclosed. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.   Applicant should elect one group from the restriction and then from the elected group one single species.  If Applicants elect group I than they should elect a species of one composition contain specific ingredients. If applicant chose to elect group II, they should elect one single method of treatment by one specific composition.
Applicant should elect one group from the restriction and then from the elected group one single species of the compound and disease to be treated by the elected compound.  If applicant chose to elect group I, they should elect one single method of treatment by one specific compound. Applicant must show the support of the elected species in the original specification.  

Species of the disease treated by elected compounds are as follows: (The elected disease which will be treated by elected compound.)
Multiple sclerosis; 
ALS
Alzheimer’s disease,
Parkinson disease or 
Any other treatment of a disease by the elected compound which must be supported in the original specification.

Species of Disease:

Claims of this this application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

There is lack unity of invention because the claimed technical feature is not a special technical feature as it does not make a contribution over the prior as cited above. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 10, 24-37, 39, 43-45.
Telephonic Restriction

No call was made for telephonic election in this application. It was decided to send it in writing. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SABIHA N QAZI/Primary Examiner, Art Unit 1628